DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments filed 5/24/2021
The applicants Arguments, in combination with Amendments to the claims, overcome the previous informalities. Therefore, the drawing objections, claim objections, and 112 rejections are withdrawn.
 The applicants Arguments, in combination with Amendments to the claims, overcome the previous prior art. Furthermore, the claims are allowed, as explained below.

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art discloses at least “the throttle element being of annular design and arranged on a circumference of the pressure generator in a gap defined between the pressure generator and an the pump mounting of the housing block, wherein said throttle element is configured, in an unpressurized state, with an upper side resting only against a first support and with an underside resting only against a second support, the first and second supports being formed on opposite sides of the gap”.
It would not be obvious to modify Gaertner (US 20140147314) or Schmitt (US 20040166004) to teach this limitation.
Claims 2-5 and 7-12 are allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zirps (US 4988147) discloses a system similar to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753